STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re SHEFFIELD, Minors.                                             June 13, 2017

                                                                     No. 335652
                                                                     Bay Circuit Court
                                                                     Family Division
                                                                     LC No. 14-011708-NA


Before: O’BRIEN, P.J., and HOEKSTRA and BOONSTRA, JJ.

PER CURIAM.

        Respondent appeals by right the trial court’s order terminating her parental rights to her
children KS, JS, and AS pursuant to MCL 712A.19b(3)(c)(i) (the conditions that led to the
adjudication continue to exist), (c)(ii) (other conditions exist that cause the children to come
within the court’s jurisdiction), (g) (parent is unable to provide proper care and custody), and (j)
(child is reasonably likely to be harmed if returned to the parent’s home). We affirm.1

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        Petitioner filed a petition seeking the removal of the children from the home based on
improper supervision, neglect, and the condition of the home. At a preliminary hearing, Janice
White, a Child Protective Services (CPS) worker, testified that she had received a call that the
police needed assistance at respondent’s home, where children were present without adult
supervision. The house lacked running water, electricity, and working plumbing, and had rotten
food and medications scattered throughout the home. The children were dirty and had not eaten
that day; JS required emergency medical attention. A police officer contacted respondent by
telephone, and respondent hung up on him. White testified that she spoke with respondent, who
admitted that she had spent the day drinking with family and friends. White placed the children
with respondent’s cousin. The trial court found probable cause to believe that the allegations of
the petition were true, and authorized the petition. The trial court directed that the children be
placed with a relative or in foster care, and that respondent be granted supervised parenting time.


1
  The trial court also terminated the parental rights of the fathers of the minor children. They
have not appealed the trial court’s decision, and are not parties to this appeal. Respondent is the
mother of two other children who were placed with their fathers; the disposition of those children
is not at issue in this appeal.


                                                -1-
        Respondent pleaded to the allegations in the petition that the house had no electricity,
running water, or functioning plumbing, and that medications, rotten food, and dirty diapers were
strewn about the home. Respondent admitted that on August 3, 2014, she had left the children
alone, spent the day drinking, and hung up on a police officer. Petitioner’s representative
indicated at the adjudication hearing that the children had been placed in foster homes.

       The trial court held a dispositional hearing on October 13, 2014. The trial court was
informed that the children were in foster care, and that the older children were receiving
counseling. Respondent was scheduled to undergo a substance abuse assessment and a
psychological evaluation, was participating in parenting and budgeting classes, and was
employed and attending college classes. Respondent had missed three parenting time sessions,
and often did not bring necessary items, such as baby supplies, to the sessions. The trial court
continued the children in foster care and directed respondent to comply with her treatment plan.

        During the period from the adjudication in 2014 to the termination hearing in August of
2016, respondent had 13 different addresses and 3 different telephone numbers. Respondent did
not attend counseling and supervised parenting time on a consistent basis. Respondent was
dismissed from a parenting class for non-compliance and failed to complete a second parenting
class. During parenting time, respondent had difficulty interacting with all of the children at the
same time and was not responsive to suggestions about parenting techniques. Respondent
missed eight parenting time sessions in July 2015 because she was incarcerated. Respondent
was frequently late to parenting time sessions. In February 2016, the trial court granted the
children’s lawyer-guardian ad litem’s (LGAL) motion to suspend respondent’s parenting time
because she had missed or canceled numerous visits and the missed visits caused the children to
act out. Respondent was sporadically employed; at the time of termination she had obtained full-
time employment but had only been working for a week.

       At the termination hearing, Tania Leachman, respondent’s case manager at Saginaw
Psychological Services, testified that she worked with respondent from September 2015 until
April 2016. Leachman testified that respondent presented herself and acted appropriately, but
seemed to gain only minimal benefit from the services offered. Christine Church, a clinical
social worker, testified that she was a therapist for KS and JS. When Church started working
with JS, he was so impulsive and aggressive that he needed to be restrained at times. He had
made progress, but his behavior deteriorated around the times he was scheduled to have a visit
with respondent. Church testified that KS acted out violently when she started working with
him, but that he had made significant progress.

        Lorrie Foor, the foster mother for the children (who ultimately were all placed in the
same foster home), testified that the children were doing relatively well in their placement. Foor
stated that JS and KS were very aggressive when they came into her care, and that this behavior
escalated when they visited with respondent. The children did not ask to see respondent. Foor
and her husband were willing to adopt the children.

       Britney McInnis, the children’s foster care worker, testified that respondent’s current
housing was not appropriate for the children because respondent’s roommate had had her own
parental rights terminated. McInnis stated that respondent’s parenting time sessions were


                                                -2-
chaotic. McInnis stated that the children needed permanency and a sense of stability, and opined
that respondent’s parental rights should be terminated.

        Respondent testified that she had difficulty finding stable employment due to her criminal
record, and had difficulty securing housing due to a lack of funds. Respondent stated that she
had just obtained a job at a pickle plant. The job paid $11.25 an hour and offered health
insurance. Respondent worked afternoons and evenings six to seven days a week. Respondent
acknowledged that she did not like to take parenting advice, and preferred her own parenting
methods. Respondent testified that she was currently participating in counseling. Respondent
denied that she had told her children that they did not have to listen to their foster parents.
Respondent stated that she knew of a 24-hour daycare facility where the children could stay
while she was working.

         Valeria Sheffield, respondent’s aunt, testified that she and respondent had a close
relationship. Sheffield testified that respondent was a good parent. Sheffield was willing to
assist respondent in caring for the children.

        The trial court issued a written opinion and order terminating respondent’s parental
rights. The trial court found that at the time the children were removed from respondent’s home,
respondent had left the children alone and unsupervised, and that the home was environmentally
unsafe. The trial court noted that respondent had been offered numerous services, but that her
participation in those services was inconsistent. Respondent often was late for parenting time
sessions or missed sessions altogether, and the children acted out and were severely distressed
after visits.

        The trial court terminated respondent’s parental rights under MCL 712A.19b(3)(c)(i)
(conditions that led to adjudication still exist and there is no reasonable likelihood the conditions
will be rectified within a reasonable time considering the children’s ages). The trial court noted
that respondent’s home was unfit for the children at the time they were removed, and that
respondent had had 13 different addresses during the pendency of the case and showed no ability
to maintain stable housing. The trial court also terminated respondent’s parental rights under
MCL 712A.19b(3)(c)(ii) (other conditions exist that cause the children to come within the
court’s jurisdiction). The trial court stated that respondent had failed to engage in or benefit
from services, and had not demonstrated an ability or willingness to do so in the future. The trial
court also terminated respondent’s parental rights under MCL 712A.19b(3)(g) (failure to provide
proper care or custody). The trial court found that, respondent lacked parenting skills when the
case began and that, although she had been given several opportunities to participate in parenting
classes, her attendance was inconsistent and she did not demonstrate that she had benefitted from
the classes. She was unable to advance beyond supervised visits. Finally, the trial court
terminated respondent’s parental rights under MCL 712A.19b(3)(j) (children at risk of harm if
returned to parent’s home). The trial court noted that respondent was unable to control the
children during parenting time sessions, and often ignored the children to concentrate on her
phone.

        The trial court also found that termination of respondent’s parental rights was in the best
interests of the children, noting that respondent had mental health issues that were not addressed
on a consistent basis, and that she could not maintain stable housing or employment.

                                                -3-
Additionally, the children’s foster parents provided the children with love, guidance, and the
necessities of life, and the children were bonded to their foster parents. The trial court stated that
the children deserved stability and permanency.

       This appeal followed.

                      II. STATUTORY GROUNDS FOR TERMINATION

        Respondent argues that the trial court erred by finding that the statutory grounds for
termination were established by clear and convincing evidence. We disagree. We review for
clear error the trial court’s factual findings in order to terminate parental rights. MCR 3.977(K);
In re Rood, 483 Mich. 73, 90; 763 NW2d 587 (2009). “ ‘A finding is “clearly erroneous” [if]
although there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been made.’ ” Id. at 91, quoting In re Miller, 433
Mich. 331, 337; 445 NW2d 161 (1989). We must give due regard “to the special opportunity of
the trial court to judge the credibility of the witnesses who appeared before it.” In re Ellis, 294
Mich. App. 30, 33; 817 NW2d 111 (2011).

         The trial court terminated respondent’s parental rights under MCL 712A.19b(3)(c)(i),
(c)(ii), (g), and (j), which permit termination under the following circumstances:

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

               (ii) Other conditions exist that cause the child to come within the court’s
       jurisdiction, the parent has received recommendations to rectify those conditions,
       the conditions have not been rectified by the parent after the parent has received
       notice and a hearing and has been given a reasonable opportunity to rectify the
       conditions, and there is no reasonable likelihood that the conditions will be
       rectified within a reasonable time considering the child’s age.

                                               * * *

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.




                                                 -4-
                                             * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

        The original barrier to respondent regaining custody of her children was the unfit
condition of her home. Thereafter, respondent failed to maintain stable housing and
employment, failed to engage in counseling on a consistent basis, and missed or was late to
numerous parenting time sessions. The evidence showed that respondent no longer lived in the
home from which the children were removed. Indeed, respondent had 13 different addresses
during the pendency of this case, and the home in which she was living at the time of the
termination hearing was inappropriate for the children because respondent’s roommate had had
her own parental rights terminated. The evidence that respondent had not been able to secure
appropriate housing for the children after two years constituted clear and convincing evidence to
terminate respondent’s parental rights under MCL 712A.19b(3)(c)(i). In addition, respondent’s
inability to maintain stable employment sufficient to support herself and the children, her failure
to engage in counseling on a consistent basis, and her failure to consistently attend parenting
time sessions constituted clear and convincing evidence to terminate her parental rights under
MCL 712A.19b(3)(c)(ii).

        Compliance with a treatment plan is evidence of a parent’s ability to provide proper care
and custody for a child. In re JK, 468 Mich. 202, 214; 661 NW2d 216 (2003). A parent must not
merely receive services, but must benefit from those services so that the trial court can conclude
that the parent can provide proper care for the child. In re Gazella, 264 Mich. App. 668, 676-677;
692 NW2d 708 (2005). In this case, the evidence shows that respondent did not benefit from
services. She did not attend counseling on a consistent basis. She missed numerous parenting
sessions, which caused the children to become upset and act out. In addition, respondent did not
have stable housing that was appropriate for the children, and she had not demonstrated that she
could maintain employment sufficient to support the children. At the time of the termination
hearing, the children had been in foster care for two years, and no evidence showed that
respondent would be able to provide proper care and custody for the children within a reasonable
time considering their ages. Therefore, clear and convincing evidence supported the termination
of respondent’s parental rights under MCL 712A.19b(3)(g).

        Actual physical abuse need not be established to terminate parental rights under
MCL 712A.19b(3)(j). The risk of emotional harm or neglect must be considered as well. In re
Hudson, 294 Mich. App. 261, 268; 817 NW2d 115 (2011). The evidence showed that at the time
of the termination hearing, respondent had not yet secured appropriate housing for the children,
and had obtained full-time employment only one week earlier. The evidence also showed that
respondent resisted taking advice regarding parenting techniques, and was unable during
parenting time to provide each child with appropriate attention; the parenting time sessions were
described as “chaotic.” Clear and convincing evidence supported termination of respondent’s
parental rights under MCL 712A.19b(3)(j).




                                                -5-
                           IV. BEST-INTEREST DETERMINATION

        Respondent also argues that the trial court erred by finding that termination of her
parental rights was in the children’s best interests. We disagree. We review for clear error the
trial court’s factual findings in an order to terminate parental rights. See MCR 3.977(K); In re
Rood, 483 Mich. at 90. “[T]he preponderance of the evidence standard applies to the best-interest
determination.” In re Moss, 301 Mich. App. 76, 83; 836 NW2d 182 (2013).

         “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not
be made.” MCL 712A.19b(5). In determining a child’s best interests, the trial court may
consider the child’s need for stability and permanency and whether the child is progressing in his
or her current placement. In re VanDalen, 293 Mich. App. 120, 141; 809 NW2d 412 (2011). In
addition, the trial court may consider the children’s bond to the parent, the parent’s parenting
ability, and the advantages of a foster home over the parent’s home. In re Olive/Metts, 297 Mich
App 35, 41-42; 823 NW2d 144 (2012).

        At the time of the termination hearing, the children had been in foster care for two years,
and were bonded to their foster parents, who were willing to adopt them. The children did not
ask about respondent, and their behaviors worsened both after parenting time and after
respondent missed scheduled visits. The evidence showed that respondent lacked stable housing
and employment, and had not made consistent efforts to engage in counseling or to exercise
parenting time. The children had needs, including continued counseling, that respondent could
not meet. The trial court found that the children’s needs were being met by their foster parents,
and that the children deserved permanence and stability, which respondent could not provide.
The trial court did not clearly err by finding that the termination of respondent’s parental rights
was in the children’s best interests. In re Rood, 483 Mich. at 90.

       Affirmed.



                                                              /s/ Colleen A. O’Brien
                                                              /s/ Joel P. Hoekstra
                                                              /s/ Mark T. Boonstra




                                                -6-